DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 9/2/2020 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and a copy with initials is attached herewith.
Drawings
3.	The drawings were received on 6/11/2020.  These drawings are acceptable.

Election/Restrictions
4.	Applicant’s election without traverse of Group I and Species 3 in the reply filed on 5/10/2022 is acknowledged. Therefore, claims 23-30 are examined on the merits.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claim(s) 23 and 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okanishi et al (US 20110281191 A1) in view of Ren (WO 03088378 A2).
Regarding Claim 23, Okanishi discloses a manifold for an electrochemical device [Abstract; Fig. 1-4; paragraph 0062, 0079-0086] comprising a body [Fig. 2]; a first interface and a second interface included by the body (6a, 6b as interfaces coupled to either side of the electrochemical device made of 1-5) [Fig. 2; paragraphs 0181-0190], wherein the first interface and the second interface each include a first fuel port in operative communication with a second fuel port included by the body [Fig. 2, 12-13]; fuel gas supply port (31), fuel gas discharge port (32) [Fig. 2; paragraphs 203-204]; and a first oxidant port (33) in operative communication with a second oxidant port (34) included by the body [Fig. 12-13;  paragraphs 0205-0206]. Okanishi fails to explicitly disclose a first fuel port and a first oxidant port each form a closed Fermat spiral. 
However, Ren teaches a fuel cell comprising a plurality of A-bipolar plates (252) and B-bipolar plates (352) which forms a manifold. Ren further teaches a first fuel port (260) in operative communication with a second fuel port (264) and a first oxidant port (262) in operative communication with a second oxidant port (266), wherein the first fuel port and the first oxidant port each form a closed Fermat spiral [Fig. 6A, 6B; pages 26-29]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of spiral flow field (Fermat spiral) configurations in order to enable more even distribution of reactants and more efficient removal of exhaust, so that the power output and efficiency of the fuel cell can be increased. 
Regarding Claim 25, Okanishi teaches the manifold wherein the body includes a cavity (cavity formed of lower layer and side layers, housing therefore a cavity) [Fig. 2, 14] that is separated by a partition (the middle cell which acts as a partition of 6a and 6b; 1-5) [paragraphs 181-188] to define a fuel chamber (6a) and an oxidant chamber (6b) such that the fuel port is in operative communication with the fuel chamber and an oxidant channel (9) is in operative communication with the oxidant port (33) and wherein the fuel chamber is in operative communication with the fuel port of the first and second interfaces (the layers are stacked therefore the fuel ports are connected to 6a and 6b ), and the oxidant chamber is in operative communication with the oxidant port of the first and second interfaces [Fig. 2, 12-13; paragraph 0192, 0195].

Regarding Claim 26, Ren teaches that the first fuel port and the first oxidant port are disposed in respective sections that are each formed as Fermat spirals [Fig. 6A, 6B].
Regarding Claim 27, Okanishi teaches that the first and second channels are spirals (8, 9) [Fig. 12-13]. Ren teaches that the first and second channels are spirals (318, 418) [Fig. 6A, 6B].
 Regarding Claim 28, Okanishi teaches that the interfaces (6a, 6b) are opposite to each other [Fig. 2].
Regarding Claim 29, Okanishi teaches that the body further includes an electrode configured to be placed in electrical communication with an anode or a cathode of the electrochemical device [Fig. 2].

9.	Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okanishi et al (US 20110281191 A1) in view of Ren (WO 03088378 A2) as applied in claim 23 and further in view of Schild (US 20090202878 A1).
Regarding claim 24, Okanishi fails to explicitly disclose a heat exchanger body having a third fuel port and a third oxidant port, wherein said heat exchanger body includes therein a partition that defines a first channel and a second channel, such that said first channel is in operative communication with said second fuel port and said second channel is in operative communication with said second oxidant port. 
However, in the same field of endeavor, Schild teaches a fuel cell [Abstract] comprising a heat exchanger body (3) [Abstract; Fig. 2] having a fuel port (entering port for fuel channel 3f) [paragraph 22) and an oxidant port (entrance for the air stream A1 is preheated by passing through the first fluid path 3a of the heat exchanger) [paragraph 0022], wherein the heat exchanger body includes therein a partition that defines a first channel (fuel channel 3f) [paragraph 0022] and a second channel (first fluid path 3a), such that the first channel (3f) is in operative communication with a second fuel port (fuel channel 3f comprising a catalytic fuel processor 3e ... wherein said catalytic fuel processor 3e comprising an inlet port 2i connected to a fuel supply 7 and a fuel gas outlet port 3m connected to the fuel gas inlet port 5d (second fuel port)) [paragraph 0025] and the second channel (3a) is in operative communication with a second oxidant port (first fluid path 3a with an inlet port 3p connected to an air supply 7 and an air stream outlet port 3I connected to the air stream inlet port 5f (second oxidant port)) [paragraph 0025-0027]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of Schild for the purpose of lowering the cost of manufacturing the heat exchanger [paragraph 0005].

10.	Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okanishi et al (US 20110281191 A1) in view of Ren (WO 03088378 A2) as applied in claim 23 and further in view of Seabaugh et al (US 20060093884 A1) and Fischer et al (US 20100143755 A1).
Regarding claim 30, Okanishi fails to explicitly teach that the manifold is formed of lnconel, Crofer APU, lanthanum chromite based conductive ceramics, or composites thereof. However, Seabaugh teaches a fuel cell comprising manifolds made from  lnconel [paragraph 0055]. Fischer teaches a fuel cell (abstract) comprising manifolds made from  lnconel [paragraph 0015, 0032]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of Seabaugh/Fischer for the purpose of lowering the cost of manufacturing the manifolds.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723